Citation Nr: 0836364	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-38 292	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10% for low 
back strain.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1988 to July 1991.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a July 2004 rating action that granted 
service connection and assigned an initial noncompensable 
rating for low back strain.  By rating action of November 
2005, the RO increased that initial rating to 10%.  Because 
the claim for a higher initial rating involves a request for 
a higher rating following the initial grants of service 
connection, the Board has characterized it in light of the 
distinction noted by the U.S. Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).  

In February and April 2007, the veteran requested a Board 
hearing in this appeal.  A February 2008 VA contact report 
indicates that the veteran withdrew his hearing request.

By decisions of January and March 2008, the Board remanded 
this case to the RO for further development of the evidence 
and for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.    

2.  The persuasive medical evidence does not show forward 
flexion of the thoracolumbar spine to 60 degrees or less, 
combined range of motion of the thoracolumbar spine to 120 
degrees or less, or muscle spasm or guarding that is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10% for low back 
strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.3, 4.6, 4.10, 4.7, 4.40,  4.45, 4.71, 4.71a, 
Diagnostic Code 5237 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In this case, pre-rating April 2004 and post-rating April 
2008 RO letters collectively informed the veteran of the VA's 
responsibilities to notify and assist him in his claim, and 
to advise the RO as to whether there was medical evidence 
(such as statements from doctors and examinations containing 
clinical findings) showing treatment for his disability, and 
lay evidence (such as statements from people who witnessed 
his symptoms and how they affected him) demonstrating a 
worsening thereof.  The 2004 letter also provided notice of 
what was needed to establish initial entitlement to service 
connection, and the 2008 letter provided notice of what was 
need to establish entitlement to a higher rating (evidence 
showing that a disability had increased in severity).  
Thereafter, the veteran was afforded opportunities to 
respond.  The Board finds that the veteran has thus received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

The 2004 and 2008 RO letters also notified the veteran that 
the VA would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records the VA had 
received, what records the VA was responsible for obtaining, 
to include Federal records, and the type of records that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2004 and 2008 RO letters collectively satisfy 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi,   16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the April 
2004 document fully meeting the VCAA's notice requirements 
was furnished to the veteran prior to the initial July 2004 
rating action on appeal.    

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the November 2005 
Statement of the Case, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided by letters of  March 2006.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim, to include obtaining 
available post-service VA medical records through 2006.  In 
July 2004 and September 2006, the veteran was afforded 
comprehensive VA examinations in connection with his claim; 
these reports are of record and have been considered in 
adjudicating this claim.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of          2 ratings apply under 
a particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

The veteran contends that his low back disability has been 
more than 10% disabling since the initial grant of service 
connection in 2004.  He asserts that he has problems walking, 
that prolonged sitting causes increased aches and pains, that 
back pain disrupts his sleep 2 to 4 times each night, and 
that he cannot drive for more than a half hour without a rest 
stop to stretch.  He states that his back disability either 
restricts or prevents him from participating in activities 
such as backpacking, hunting, camping, shoveling snow, and 
lawn mowing.    

38 C.F.R. § 4.71a, DC 5237, pursuant to the criteria set 
forth in a General Rating Formula for Diseases and Injuries 
of the Spine, provides a 10% rating for lumbosacral strain 
where forward flexion of the thoracolumbar spine is greater 
than 60 degrees but not greater than 85 degrees; or where the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than           235 
degrees; or where there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or where there is vertebral body 
fracture with loss of 50% or more of the height.  A 20% 
rating requires forward flexion of the thoracolumbar spine 
that is greater than 30 degrees but not greater than 60 
degrees; or that the combined range of motion of the 
thoracolumbar spine be not greater than 120 degrees; or that 
there be muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40% 
rating requires that forward flexion of the thoracolumbar 
spine be 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 50% percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100% rating requires unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a, DCs 5235-5243.  

Forward flexion to 90 degrees, and extension, lateral 
flexion, and rotation to 30 degrees each are considered 
normal range of motion of the thoracolumbar spine.   38 
C.F.R. § 4.71a, Plate V.

In this case, the pertinent evidence provides no basis for 
more than an initial 10% rating for the veteran's lumbosacral 
strain, as the clinical findings to warrant an initial 20% 
rating (forward flexion of the thoracolumbar spine to 60 
degrees or less; combined range of motion of the 
thoracolumbar spine to 120 degrees or less; or muscle spasm 
or guarding that is severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis) have not been reliably 
objectively demonstrated at any time since the grant of 
service connection in 2004.

On July 2004 VA examination, the veteran denied radiation of 
back pain into the legs.  He complained of significant 
stiffness after prolonged sitting and driving, and upon 
awakening in the morning.  The examiner noted that he had no 
bladder or bowel dysfunction and that he had not been 
incapacitated in the last 12 months because of his back 
condition, and that he could walk for 200 to 300 feet at a 
time.  Current examination of the lumbar spine showed 
moderate tenderness, and the veteran could forward and 
laterally flex to a normal 90 and 30 degrees, respectively, 
with extension to 20 degrees and rotation to 35 degrees 
bilaterally.  Straight leg raising to 80 degrees produced no 
sciatic symptoms.  The veteran could walk on toes and heels 
with minimal to moderate difficulty, and there was no 
evidence of any sensory deficit in the lower extremities.  X-
rays revealed unremarkable lumbar lordosis, lumbosacral 
angle, and disc spaces, and no spondylolysis or 
spondylolisthesis was seen.  The diagnosis was chronic low 
back mechanical strain, and the examiner noted that the 
veteran's antalgic gait was a result of his bilateral knee 
disability (for which the Board notes the veteran is 
separately service-connected, and thus no symptoms thereof 
may be considered in evaluating his low back strain).       

On August 2005 VA examination, the veteran stated that 
problems walking prevented him from engaging in recreational 
activities such as camping, hunting, rafting, and fishing, 
but he was able to participate in gunsmithing and 
woodworking. 

On mid-September 2006 VA examination by a physical therapist, 
the veteran complained of worsening back stiffness which was 
improved with motion, activity, and medication.  Low back 
discomfort awakened him at night, but was relieved by walking 
and stretching.  The examiner noted that no tingling, 
numbness, radicular, bowel, or bladder symptoms were 
associated with the veteran's low back.  The veteran was able 
to walk for 1 mile, and sitting and standing tolerances were 
from 30-45 and 15-20 minutes, respectively.  He stated that 
he was able to run a self-propelled snow blower and to hunt 
on a limited basis, using a deer stand.  On          4 trials 
of range of motion testing of the lumbosacral spine, flexion 
was to 52, 53, 54, and 53 degrees; extension was to 15, 14, 
13, and 14 degrees; left lateral flexion was to 18, 17, 16, 
and 15 degrees; right lateral flexion was to 17, 15, 16, and 
17 degrees; left rotation was to 26, 24, 26, and 25 degrees; 
and right rotation was to 32, 31, 33, and 32 degrees.  A 
reviewing physician agreed with all the above findings except 
flexion, which was noted to be to 65, 70, and 65 degrees.  
The diagnosis was chronic mechanical low back pain.

Following late September 2006 examination in the VA 
rheumatology clinic, the physician opined that the veteran 
did not have ankylosing spondylitis or any inflammatory 
spondyloarthropathy.  After a review of sacroiliac joint X-
rays in October, the physician opined that there was no 
clinical evidence of sacroiliitis.             

Clearly, the most persuasive evidence provides no basis for 
more than an initial 10% rating for the veteran's low back 
strain, as there has been no reliable evidence of the 
symptoms required for a 20% rating since the initial grant of 
service connection, i.e., forward flexion of the 
thoracolumbar spine to 60 degrees or less; combined range of 
motion of the thoracolumbar spine to 120 degrees or less; or 
muscle spasm or guarding that is severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
veteran has consistently demonstrated low back forward 
flexion in excess of   60 degrees from 2004 to 2006, and, as 
noted above, the September 2006 examining physician did not 
agree with the physical therapist's findings that the 
veteran's spinal flexion was less than 60 degrees.  The Board 
finds the physician's findings, observations, and conclusions 
to be of greater probative value than the findings of the 
physical therapist by virtue of her greater medical training 
and expertise, and that these more persuasive, expert medical 
observations militate against the claim.  See Hayes v. Brown,  
5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on a physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

The Board also points out that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, functional loss due to pain, weakness, 
and fatigability has already been taken into consideration in 
the assignment of the initial 10% rating.  The July 2004 VA 
examiner noted that the veteran's back flexion was normal, 
and that there was no decreased range of motion with 
repetitive flexion.  Although the September 2006 VA examiner 
noted pain, tenderness, and weakness of the thoracic spine, 
there was no spasm, atrophy, guarding, and no significant 
decreased low back motion was demonstrated on several 
repetitive trials of range of motion.  Hence, the record 
presents no basis for assignment of any higher initial rating 
based on the DeLuca factors alone.

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the veteran's low back strain has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
veteran's symptoms and clinical findings as documented in 
numerous medical reports from 2004 to 2006 do not objectively 
show that his low back disability markedly interferes with 
employment (i.e., beyond that contemplated in the assigned 
rating throughout this period), or requires frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  Although on 
July 2004 VA examination the veteran complained of 
significant back stiffness after prolonged driving in his 
occupation as an insurance salesman, he stated that he only 
had to go home early approximately once every 4 or 5 weeks 
because of a flare-up of back pain, and the examiner noted 
that it did not interfere with his activities of daily 
living.  On August 2005 VA examination, the veteran was noted 
to be employed as an independent insurance agent, and 
although he complained that his income had been significantly 
diminished secondary to physical restrictions, chronic pain, 
and depression, the Board notes that this was a result of a 
combination of several service-connected disabilities 
including both knees, both hips, the right ankle, the low 
back, and depression, and may not be attributed solely to his 
back disability.  On the most recent September 2006 VA 
examination, the veteran was noted to be employed on a full-
time basis, to have lost no time from work during the last 
12-month period, and not to have been hospitalized due to his 
back disability.  The Board thus finds that an initial 
schedular rating is adequate in this case, and concludes that 
the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, inasmuch as 
the factual findings do not show distinct time periods from 
2004 to 2006 where the veteran's low back disability 
exhibited symptoms that would warrant different ratings, and 
that the claim for an initial rating in excess of 10% for low 
back strain must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10% for low back strain is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


